Exhibit 10.1
SUBSCRIPTION AGREEMENT
FuelCell Energy, Inc.
3 Great Pastures Road
Danbury, CT 06813
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with FuelCell
Energy, Inc., a Delaware corporation (the “Company”), as follows:
1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Units attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between the Company and the Investor.
2. The Company has authorized the offering, sale and issuance (the “Offering”)
to certain investors of up to an aggregate of 10,160,428 units (the “Units”),
with each Unit consisting of (i) one share (the “Share,” collectively, the
“Shares”) of its common stock, par value $0.0001 per share (the “Common Stock”),
and (ii) one warrant (the “Warrant,” collectively, the “Warrants”) to purchase
1.0 share of Common Stock (and the fractional amount being the “Warrant Ratio”),
in substantially the form attached hereto as Exhibit B, for a purchase price of
$1.87 per Unit (the “Purchase Price”). Units will not be issued or certificated.
The Shares and Warrants are immediately separable and will be issued separately.
The shares of Common Stock issuable upon exercise of the Warrants are referred
to herein as the “Warrant Shares” and, together with the Units, the Shares and
the Warrants, are referred to herein as the “Securities”).
3. In addition, subject to the terms and conditions of this Agreement and the
satisfaction of the Equity Conditions (as defined in Section 3.2(c) of Annex I),
at any time during the eleven (11) Trading Days (as defined below) ending on the
nine (9) month anniversary of this Agreement (the “Additional Purchase Right
Expiration Date”), or if the nine (9) month anniversary of this agreement is not
a Trading Day, then the eleven (11) Trading Days ending on the last Trading Day
prior to the nine (9) month anniversary of this agreement, (the “Additional
Purchase Right Exercise Period”), the Company will have the right and will
exercise such right (the “Additional Purchase Right”) to require the Investor to
purchase up to an additional 10,000,000 shares of Common Stock (the “Additional
Shares”) at a price per share equal to the Additional Share Purchase Price (as
defined below), provided, however, in no event shall the Investor be required to
purchase a number of Additional Shares with an aggregate Additional Share
Purchase Price in excess of $20,000,000. The Additional Purchase Right may only
be exercised once. In the event that the Company decides it does not wish to
exercise the Additional Purchase Right, it must provide written notice
(“Cancellation Notice”) to the Investor no later than the tenth (10th) Trading
Day prior to the commencement of the Additional Purchase Right Exercise Period
(such date being the “Additional Purchase Right Cancellation Deadline”). In the
event that the Company does not issue a Cancellation Notice relating to its
Additional Purchase Right, the Company will provide to the Investor, with a copy
to the Placement Agent, a schedule indicating the number of Additional Shares
and aggregate purchase price for such shares (the “Additional Shares Exercise
Notice”), to be delivered to the email address and facsimile number set forth on
the Investor signature page at any time during the Additional Purchase Right
Exercise Period (but no later than the Additional Purchase Right Expiration
Date). The Additional Shares Exercise Notice shall be accompanied by the
Officers’ Certificate (as defined in Section 3.2(c), Annex I, of this
Agreement). The computations set forth in the Additional Shares Exercise Notice
shall be subject to the confirmation and agreement of the Investor.

 

 



--------------------------------------------------------------------------------



 



  (a)  
The “Additional Share Purchase Price” shall be equal to 90% of the lesser of
(1) the VWAP on the date of the Additional Shares Exercise Notice and (2) the
arithmetic average of the daily VWAPs (as defined below) for the ten
(10) consecutive Trading Days ending on the date of the Additional Shares
Exercise Notice.

  (b)  
“Trading Day” means any day on which the Common Stock is traded on the NASDAQ
Global Market, or, if the NASDAQ Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that a
Trading Day shall not include any day on which the Common Stock is scheduled to
trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

  (c)  
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on the
NASADQ Global Market or another Eligible Market (as defined in Section 3.2(c)),
the daily volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the NASADQ Global Market or such other Eligible
Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)); (b) if the Common stock is not then
listed or quoted on the NASADQ Global Market or another Eligible Market, and if
the Common Stock is listed or quoted on the OTC Bulletin Board, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

4. The Closing of the purchase and sale of the Additional Shares shall take
place in accordance with the provisions of Section 6 and Section 3 of Annex I of
this Agreement on the Trading Day immediately following the date of the
Additional Shares Exercise Notice, or in the event no Additional Shares Exercise
Notice is sent and no other notice is sent prior to the Additional Purchase
Right Cancellation Deadline, on the Additional Purchase Right Expiration Date.
The offering and sale of the Securities and Additional Shares are being made
pursuant to (a) an effective Registration Statement on Form S-3 — File
No. 333-164412 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the Prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing pricing and related information,
(c) a Preliminary Prospectus Supplement (the “Preliminary Prospectus
Supplement”) containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company and (d) a Prospectus
Supplement (the “Prospectus Supplement” and, together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Shares and Warrants included in the Units, the Additional Shares and the terms
of the Offering that have been or will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

 

- 2 -



--------------------------------------------------------------------------------



 



5. The Company and the Investor agree that at the Closing (as defined in
Section 3.1 of Annex I), the Investor will purchase from the Company and the
Company will issue and sell to the Investor the Units set forth below for the
aggregate purchase price set forth below. The Units shall be purchased pursuant
to the Terms and Conditions for Purchase of Units attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by Lazard Capital
Markets LLC (the “Placement Agent” or “LCM”) named in the Prospectus Supplement
and that there is no minimum offering amount.
6. The manner of settlement of the Shares included in the Units and any
Additional Shares purchased by the Investor shall be as follows:
Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date and any
Additional Closing Date (each as defined in Section 3 of Annex I), the Company
shall issue Shares or Additional Shares, if any, registered in the Investor’s
name and address as set forth below and released by the Transfer Agent to the
Investor through DTC at the Closing directly to the account(s) at LCM identified
by the Investor; upon receipt of such Shares or Additional Shares, if any, LCM
shall promptly electronically deliver such shares to the Investor, and
simultaneously therewith payment shall be made by LCM by wire transfer to the
Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY (OR ANY ADDITIONAL SHARE EXERCISE
NOTICE BY THE COMPANY), THE INVESTOR SHALL:

  (I)  
NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES OR
ADDITIONAL SHARES, AS THE CASE MAY BE, BEING PURCHASED BY SUCH INVESTOR, AND

  (II)  
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES OR
ADDITIONAL SHARES, IF ANY, BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM
BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR ADDITIONAL
SHARES, AS THE CASE MAY BE, BEING PURCHASED BY THE INVESTOR.

 

- 3 -



--------------------------------------------------------------------------------



 



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR ADDITIONAL SHARES, AS THE CASE MAY
BE, OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE
SHARES AND WARRANTS OR ADDITIONAL SHARES, AS THE CASE MAY BE, MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE SUBJECT TO
LIABILITY.
7. The executed Warrant included in the Units purchased by the Investor shall be
delivered in accordance with the terms thereof.
8. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
9. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein, any Preliminary
Prospectus Supplement and any free writing prospectus (collectively, the
“Disclosure Package”), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional pricing
and related information regarding the Offering (the “Offering Information”).
Such information may be provided to the Investor by any means permitted under
the Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.
10. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Disclosure Package and the Company has accepted such offer by countersigning
a copy of this Agreement, and any such offer may be withdrawn or revoked,
without obligation or commitment of any kind, at any time prior to the Company
(or LCM on behalf of the Company) sending (orally, in writing or by electronic
mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or commitment of any kind until the Investor has been
delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.
11. The Company acknowledges that the only material non-public information
relating to the Company that it has provided to the Investor in connection with
the Offering prior to the date hereof is the existence of the Offering.

 

- 4 -



--------------------------------------------------------------------------------



 



12. For so long as any Warrants remain outstanding, the Company (including its
subsidiaries) shall not, in any manner, (a) issue or sell any rights, warrants
or options to subscribe for or purchase Common Stock, or directly or indirectly
convertible into or exchangeable for Common Stock (i) at a price which resets as
a function of the market price of the Common Stock, or (ii) that has a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such rights, warrants or options or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company (or its subsidiaries) or the market for
the Common Stock, other than pursuant to a customary “weighted average”
anti-dilution provision, or (b) enter into any agreement (including, without
limitation, an equity line of credit or at-the-market offering) whereby the
Company (or its subsidiaries) may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights). The
Investor shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

 

- 5 -



--------------------------------------------------------------------------------



 



Number of Units: 10,160,428
Purchase Price Per Unit: $1.87
Aggregate Purchase Price: $19,000,000
Additional Shares up to: 10,000,000
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

                    Dated as of: January 10, 2011
 
                     
 
  INVESTOR          
 
             
 
  By:                    
 
  Print Name:           
 
       
 
  Title:                      
 
  Address:                      
 
                     

Agreed and Accepted
this 10th day of January, 2011:
FUELCELL ENERGY, INC.

         
By:
       
 
 
 
   
Title:
   

 

- 6 -



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS AND ADDITIONAL SHARES
1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units and the
Additional Shares.
2. Agreement to Sell and Purchase the Units; Placement Agent.
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page. At any Additional Closing (as defined
in Section 3.1), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Additional Shares set forth in the Additional Shares Exercise Notice
for the aggregate purchase price of such shares.
2.2 Investor acknowledges that the Company has agreed to pay Lazard Capital
Markets LLC (“LCM” or the “Placement Agent”) a fee (the “Placement Fee”) in
respect of the sale of Units to the Investor, as well as upon the exercise of
the Warrants and the sale of any Additional Shares.
2.3 The Company has entered into a Placement Agent Agreement, dated January 10,
2011 (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information, except as
will be disclosed in the Prospectus and the Company’s Form 8-K filed with the
Commission in connection with the Offering. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.
3. Closings and Delivery of the Shares, Warrants, Additional Shares and Funds.
3.1 (a) Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (i) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (ii) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares determined by multiplying the
number of Shares set forth on the signature page by the Warrant Ratio and
rounding down to the nearest whole number and (iii) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by or on behalf
of the Investor to the Company.

 

- 7 -



--------------------------------------------------------------------------------



 



(b) Additional Closing. The completion of the purchase and sale of the
Additional Shares (the “Additional Closing”) shall occur on the Trading Date
immediately following the date of the Additional Shares Exercise Notice (the
“Additional Closing Date”), and of which the Placement Agent will be notified in
advance by the Company, in accordance with Rule 15c6-1 promulgated under the
Exchange Act. At the Additional Closing, (a) the Company shall cause the
Transfer Agent to deliver to the Investor the number of Additional Shares set
forth on the Additional Shares Exercise Notice delivered by the Company
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) 95% of the aggregate purchase price for the Additional
Shares being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company, and 5% of the aggregate purchase price for the
Additional Shares will be delivered to the Placement Agent for its fee related
to such Additional Shares.
3.2 Conditions to the Obligations of the Parties.
(a) Conditions to the Company’s Obligation to Sell Units. The Company’s
obligation to issue and sell the Units to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Units being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.
(b) Conditions to the Investor’s Obligation to Purchase Units. The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied. The Investor
understands and agrees that, in the event that LCM in its reasonable discretion
determines that the conditions to closing in the Placement Agreement have not
been satisfied or if the Placement Agent Agreement may be terminated for any
other reason permitted by such Agreement, then the Placement Agent may, but
shall not be obligated to, terminate such Agreement, which shall have the effect
of terminating this Subscription Agreement pursuant to Section 14 below.

 

- 8 -



--------------------------------------------------------------------------------



 



(c) Conditions to the Investor’s Obligation to Purchase Additional Shares. The
Company’s Additional Purchase Right will be subject to the satisfaction of the
following “Equity Conditions” at the time of the Additional Share Exercise
Notice and on the Additional Closing Date: (A) the Shareholders of the Company
shall have approved, and the Company shall have effected, an amendment to its
Certificate of Incorporation increasing the number of its authorized shares of
Common Stock by not less than 10,000,000 additional common shares, which amount
shall be sufficient to cover all of the Shares, Additional Shares and Warrant
Shares to be issued hereunder; (B) on each day during the period beginning
thirty (30) Trading Days prior to the date of the Additional Shares Exercise
Notice and ending on and including the Additional Closing Date (the “Equity
Conditions Measuring Period”), all Additional Shares issuable hereunder and the
Warrant Shares pursuant to the Warrants shall be eligible for sale without
restriction or limitation pursuant to an effective and then usable Registration
Statement or without the need for registration under any applicable federal or
state securities laws; (C) on each day during the Equity Conditions Measuring
Period, the Common Stock is designated for listing on the NASDAQ Global Market
or another eligible market (The New York Stock Exchange, Inc., The American
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Capital Market,
each an “Eligible Market”) and shall not have been suspended from trading from
any applicable exchanges or markets nor shall proceedings for such delisting or
suspension from any such exchange or market have been commenced, threatened or
pending either (1) in writing by such relevant exchange and market or (2) by
falling below the minimum listing maintenance requirements of such relevant
exchange and market; (D) the Company shall have delivered Common Stock upon
exercise of the Warrants to the holders on a timely basis; (E) any applicable
shares of Common Stock to be issued in connection with the event requiring
determination may be issued in full without violating the rules or regulations
of the NASDAQ Global Market; provided, however, that the foregoing shall not
preclude the Company from issuing such number of shares that does not cause any
such violation; (F) during the Equity Conditions Measuring Period, there shall
not have occurred (x) a Triggering Event (as defined below) or an event that
with the passage of time or giving of notice would constitute a Triggering Event
or (y) the public announcement of a pending, proposed or intended sale or merger
of the Company which has not been abandoned, terminated or consummated; (G) the
Company shall have no knowledge of any fact that would cause any Additional
Shares or Warrant Shares issuable upon exercise of the Warrants not to be
eligible for sale without restriction or limitation and without the need for
registration under any applicable federal or state securities laws; (H) the
Investor shall not be in possession of any material non-public information
received from the Company or its agents or its affiliates, (I) during the Equity
Conditions Measuring Period, there shall exist no material misstatements or
omissions in the Prospectus or any reports required to be filed by the Company
with the Commission pursuant to the Exchange Act; (J) the arithmetic average of
the daily VWAPs for the 25 Trading Days during the Equity Conditions Measuring
Period with the lowest daily VWAPs is not less than $1.00 (as adjusted for stock
splits, stock dividends, stock combinations or other similar transactions) and
(K) the arithmetic average of the daily trading volume for the 25 Trading Days
during the Equity Conditions Measuring Period with the lowest daily trading
volumes (as reported on Bloomberg) (the “ADTV”) of the Common Stock on the
NASDAQ Global Market or other Eligible Market on which the Common Stock is
listed or designated for quotation as of such date of determination is not less
than 1,000,000 shares (adjusted for any stock dividend, stock split, stock
combination or other similar transaction during such period) ); provided,
however, if the ADTV during the Equity Conditions Measuring Period (as reported
on Bloomberg) of the Common Stock on the NASDAQ Global Market or other Eligible
Market on which the Common Stock is listed or designated for quotation as of
such date of determination is between 500,000 shares and 1,000,000 shares
(adjusted for any stock dividend, stock split, stock combination or other
similar transaction during such period) this Equity Condition will be deemed to
be satisfied and the number of Additional Shares will be reduced to a number
determined by multiplying a) 10,000,000 by b) a fraction with a numerator equal
to the ADTV and a denominator equal to 1,000,000.

 

- 9 -



--------------------------------------------------------------------------------



 



The Company shall, concurrent with the Additional Share Exercise Notice, deliver
to the Investor a certificate of its Chief Executive Officer and its Chief
Financial Officer, each in his capacity as an officer of the Company (the
“Officers’ Certificate”), certifying that (i) the Equity Conditions are
satisfied and (ii) since the date of this Agreement, the Company has timely
filed all reports required to be filed by the Company with the Commission
pursuant to the Exchange Act, and any reports required to be filed by the
Company with the Commission pursuant to the Exchange Act did not include any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
which untrue statements or omissions, if any, shall have been fully corrected in
a subsequent report or amendment filed by the Company at least ten (10) Trading
Days prior to the Additional Closing Date.
A “Triggering Event” shall be deemed to have occurred if there shall have
occurred or be continuing any of the following events:

  (a)  
while the Registration Statement is required to be maintained, the effectiveness
of the Registration Statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Investor for
the issuance and sale of the Additional Shares issued and issuable hereunder,
and such lapse or unavailability continues for a period of ten (10) consecutive
Trading Days;
    (b)  
the suspension from trading or failure of the Common Stock to be listed on the
NASDAQ Global Market or another Eligible Market for a period of ten (10) Trading
Days;
    (c)  
the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company or any subsidiary of the Company of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or (ii) a decree or order
adjudging the Company or any subsidiary of the Company as bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or any subsidiary of
the Company under any applicable Federal or State law or (iii) appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any subsidiary of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order unstayed and in effect for a period of sixty
(60) consecutive days; or
    (d)  
the commencement by the Company or any subsidiary of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any subsidiary in furtherance
of any such action.

 

- 10 -



--------------------------------------------------------------------------------



 



  (e)  
the Company has breached any representation, warranty, covenant or other term or
condition of this Agreement or the Placement Agreement, except, in the case of a
breach of a covenant which is curable, only if such breach remains uncured for a
period of at least five (5) Business Days.

3.3 Delivery of Funds — Units.
Delivery Versus Payment through The Depository Trust Company. No later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall confirm that the account or accounts at LCM to be
credited with the Units being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.
3.4 Delivery of Shares and Warrants Contained in the Units.
No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall notify LCM of the account or
accounts at LCM to be credited with the Shares being purchased by such Investor.
On the Closing Date, the Company shall deliver the Shares to the Investor
through DTC directly to the account(s) at LCM identified by Investor and
simultaneously therewith payment shall be made by LCM by wire transfer to the
Company. Also on the Closing Date, the Company will cause physical certificates
of each Warrant purchased by the Investor to be delivered by overnight courier
directly to the Investor or at such other place as the Investor may direct.
3.5 Delivery of Funds — Additional Shares.
Delivery Versus Payment through The Depository Trust Company. No later than one
(1) business day after the exercise by the Company of its Additional Purchase
Right, the Investor shall confirm that the account or accounts at LCM to be
credited with the Additional Shares being purchased by the Investor have a
minimum balance equal to the aggregate purchase price for the Additional Shares
being purchased by the Investor.
3.6 Delivery of Additional Shares.
No later than one (1) business day after the exercise by the Company of its
Additional Purchase Right, the Investor shall notify LCM of the account or
accounts at LCM to be credited with the Additional Shares being purchased by
such Investor. On the Additional Closing Date, the Company shall deliver the
Additional Shares to the Investor through DTC directly to the account(s) at LCM
identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.

 

- 11 -



--------------------------------------------------------------------------------



 



4. Representations, Warranties and Covenants of the Investor.
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received (or had full access to) and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.
4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus
or the Prospectus Supplement.
4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).
4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Units. The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange. Without an active market, the liquidity of the Warrants
will be limited.

 

- 12 -



--------------------------------------------------------------------------------



 



4.5 Since the date on which the Placement Agent first contacted the Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchase or sales involving the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities). The Investor covenants that it will not engage in any
purchases or sales in the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement with
respect to the sale of the Units are publicly disclosed. The Investor agrees
that it will not use any of the Units acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.
4.6 During the period beginning on the Additional Purchase Right Cancellation
Deadline and ending on the Additional Purchase Right Expiration Date, the
Investor may not sell (long or short) on any Trading Day during such period a
number of shares of Common Stock that is in excess of 7.5% of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
NASDAQ Global Market or such other Eligible Market on such Trading Day; provided
that the restriction set forth in this Section 4.6 shall not apply from and
after the date of the Additional Shares Exercise Notice. During the sixty
(60) day period ending on the date of the Additional Shares Exercise Notice, the
Company and each of the Company’s officers and directors shall not directly or
indirectly engage in any purchases of Common Stock or securities convertible
into or exchangeable or exercisable for Common Stock.
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares,
Warrants and any Additional Shares, if any, being purchased and the payment
therefor. The Placement Agent and Lazard Fréres & Co. shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

  (a)  
if to the Company, to:
       
FuelCell Energy, Inc.
3 Great Pastures Road
Danbury, CT 06813
Attention Ross Levine, Esq., Corporate Legal
Facsimile: (203) 825-6069

 

- 13 -



--------------------------------------------------------------------------------



 



     
With copies to:
       
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036
Attention: Peter Schaeffer, Esq.
Facsimile: (212) 336-1244
       
And to:
       
Richard A. Krantz, Esq.
Robinson & Cole LLP
1055 Washington Boulevard
Stamford, CT 06901
Facsimile: (203) 462-7599
    (b)  
if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
    (c)  
if to the Placement Agent, to:
       
Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Attention: General Counsel
Facsimile: (212) 830-3615

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

 

- 14 -



--------------------------------------------------------------------------------



 



12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release and file a Form 8-K announcing the Offering and disclosing
all material terms and conditions of the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof. In addition, in the event that the Company exercises the Additional
Purchase Right, it shall issue a press release and file a Form 8-K announcing
the exercise of the Additional Purchase Right and disclosing all material terms
and conditions of the Additional Purchase Right prior to the opening of the
financial markets in New York City on the business day immediately after the
date of the Additional Shares Exercise Notice.
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

- 15 -



--------------------------------------------------------------------------------



 



Exhibit A
FUELCELL ENERGY, INC.
INVESTOR QUESTIONNAIRE
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

         
1. The exact name that your Shares, Additional Shares and Warrants are to be
registered in. You may use a nominee name if appropriate:
                          
 
       
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
                          
 
       
3. The mailing address of the registered holder listed in response to item 1
above:
                          
 
       
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
                          
 
       
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares and Additional Shares are maintained):
                          
 
       
6. DTC Participant Number:
                          
 
       
7. Name of Account at DTC Participant being credited with the Shares and
Additional Shares:
                          
 
       
8. Account Number at DTC Participant being credited with the Shares and
Additional Shares:
                          

 





--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

 

